                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cr-264-MOC-DSC-1

    UNITED STATES OF AMERICA,                )
                                             )
                                             )
                                             )
    Vs.                                      )                     ORDER
                                             )
    B.T. WRIGHT,                             )
                                             )
                   Defendant.                )



          THIS MATTER is before the court on defendant’s letter (#31), which the court

construes as a Motion to Modify Sentence. The Judgment (#22) was entered on February

26, 2018, and is now final. In the instant motion, defendant seeks to be removed from the

Inmate Financial Responsibility Program (“IFRP”).

          The Bureau of Prisons has the authority to place a defendant in the IFRP based on

the wording contained in the criminal judgment. See United States v. Watkins, 161 F.

App’x 337, 337 (4th Cir. 2006); Bramson v. Winn, 136 F. App’x 380, 381 (1st Cir. 2005).

Before seeking relief from any court regarding obligations under the IFRP, a defendant

must exhaust all administrative remedies through the Bureau of Prisons. McGhee v. Clark,

166 F.3d 884, 887 (7th Cir. 1999). Once all administrative remedies have been exhausted,

a defendant may challenge such payments only by filing the appropriate pleading in the

district court located in the district of confinement, not with the sentencing court.1 See


1  Moreover, as the Government notes in its Response, (Doc. No. 35), Defendant does not need
the Court’s assistance to be removed from the IFRP if he so chooses. To the extent that
              Moore v. Olson, 368 F.3d 757, 759 (7th Cir. 2004); Matheny v. Morrison, 307 F.3d 709,

              711-12 (8th Cir. 2002). Defendant is not housed in this district. While this court can afford

              petitioner no relief, the court will strongly recommend that petitioner work with his case

              manager on this matter.

                                                       ORDER

                       IT IS, THEREFORE, ORDERED that defendant’s letter, deemed to be a Motion

              to Modify Sentence (#31), is DENIED.




Signed: May 10, 2019




              Defendant seeks to stop making payments without losing the corresponding privileges he has
              gained through his participation in the program, he is not allowed to do that.
